Citation Nr: 0118109	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  98-17 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral knee 
disability and if so whether the reopened claim should be 
granted.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for tuberculosis and if 
so whether the reopened claim should be granted.

3.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from December 1972 to 
August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran testified before the 
undersigned member of the Board at a hearing held at the RO 
in March 2001.  A transcript of the hearing has been 
associated with the claims folder.

The Board observes that the veteran submitted medical records 
in March and May 2001, which have not been considered by the 
RO.  However, in attached statements, the veteran waived his 
right to have this evidence initially considered by the RO. 
Therefore, a remand to have the RO address this evidence in a 
supplemental statement of the case is not required.  See 
38 C.F.R. § 20.1304(c) (2000). 

The issue of whether new and material evidence has been 
presented to reopen a claim for service connection for 
bilateral knee disability is decided herein while the other 
issues on appeal are addressed in the remand that follows the 
order section of this decision.




FINDINGS OF FACT

1.  In an unappealed rating decision of August 1989, the RO 
determined that the veteran had failed to submit new and 
material evidence to reopen the claim of service connection 
for bilateral knee disability.

2.  The evidence received since the August 1989 rating 
decision includes evidence which is not cumulative or 
redundant of the evidence previously of record and is so 
significant that it must be considered to fairly decide the 
merits of the claim for service connection for bilateral knee 
disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim for service connection for bilateral knee 
disability.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§ 3.307, 3.309 (2000).  
Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Generally, a claim which has been denied in an unappealed 
rating decision or unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 
7105 (West 1991).  The exception to this rule is 38 U.S.C.A. 
§ 5108 which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992).  

Service connection for bilateral knee disability was denied 
in a rating decision in February 1978 on the basis that there 
was no medical evidence of knee disability in or subsequent 
to service.  The veteran was notified of this action in March 
1978.  He did not appeal this decision.

Thereafter, in rating actions dated in June 1982 and August 
1989, the RO denied reopening of the claim for service 
connection for bilateral knee disability.  Although evidence 
had been produced showing that the veteran had been diagnosed 
as having chondromalacia of the knees, the RO found the 
evidence was not probative because it did not relate the 
veteran's current knee disorder to his military service.  The 
veteran was notified of these actions, respectively, in June 
1982 and August 1989.  He did not appeal either decision.

The evidence of record at the time of August 1989 rating 
decision included service medical records and VA and non-VA 
medical records.  Significantly, at the time of his Chapter 5 
service discharge examination, the veteran was referred to 
the orthopedic clinic due to complaints of left knee pain.  
The veteran stated he had been experiencing left knee pain 
consistently for the past two years.  He said his knee 
bothered him when he played basketball or ran any length of 
time.  He said he experienced swelling of the left knee.  On 
examination, all ligaments of the knee were stable.  There 
were no effusion and a full range of motion.  There was 
crepitus under both patellae, the left greater than the 
right.  There was pain with deep pressure of the left 
patellofemoral joint.  The impression was chondromalacia 
patellae, left greater than right.

A February 1981 treatment note from the Wadsworth VA Hospital 
(VAH) indicates that the veteran was seen for complaints of 
right knee pain.  He reported that he had been having 
problems with his right knee since he suffered an injury to 
that knee in 1973.  He said he smacked his patella on the 
pavement when jumping from a truck.  An arthrogram performed 
in January 1981 was noted to be within normal limits.  
Following a physical examination, the veteran was diagnosed 
as having possible jumper's knee versus chondromalacia of the 
patella.  A similar diagnosis was rendered by C.M. Bosley, 
M.D., in a report dated in September 1981.  However, Dr. 
Bosley indicated that the veteran gave a history of recurring 
pain and instability of the right knee due to a fall that 
occurred in May 1981.

The evidence received by VA after the August 1989 decision 
includes an April 2001 statement from R.P. Colen, D.O., in 
which he reported that the veteran had degenerative joint 
disease in both knees.  He indicated that the veteran had 
given a history of injuring his knees during his active 
military service.  He said the exact details of the injury 
were unclear.  Nevertheless, Dr. Norwood stated that profound 
trauma to a knee could lead to early degeneration of 
cartilage within the knee itself.  He said it was therefore 
plausible that the veteran's degenerative joint disease was 
of post-traumatic etiology.

The April 2001 statement from Dr. Colen clearly links the 
veteran's diagnosed degenerative joint disease to an injury 
that allegedly occurred during his active military service.  
This statement is not cumulative or redundant of the evidence 
previously of record since it provides credible medical 
evidence of a possible etiological relationship between the 
veteran's military service and his current bilateral knee 
disorder.  Moreover, since there is evidence that the veteran 
was evaluated for complaints of knee pain in service, and 
that he was diagnosed as having chondromalacia at that time, 
it is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Specifically, there 
is some evidence that the veteran has a current disability of 
the knees that had its onset during his military service.  
The April 2001 statement from Dr. Colen is therefore new and 
material, and the claim for service connection for bilateral 
knee disability is reopened.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for bilateral knee disability is granted.


REMAND

The veteran maintains that his diagnosed degenerative joint 
disease of both knees is the result of an injury he sustained 
during his active military service.  He also says that he 
tested positive for tuberculosis in service and underwent 
therapy for the same.  He contends he was diagnosed with 
tuberculosis in 1992, and that that infection is related to 
the tuberculosis that he was treated for in service.  The 
veteran further argues that osteomyelitis of his lumbar spine 
was caused by his in-service tuberculosis infection.  
Alternatively, he asserts he has been experiencing low back 
pain since his active service, and that service connection is 
warranted based on the chronicity of the condition. 

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was signed into law.  This liberalizing 
law is applicable to the issues on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

While probative to the issue on appeal, the opinion tendered 
by Dr. Colen is not adequate for purposes of adjudicating the 
veteran's claim on the merits because the opinion does not 
address whether it is at least as likely as not that the 
veteran's bilateral knee disability is etiologically related 
to service.  Moreover, there is no indication that Dr. 
Colen's opinion was rendered after a review of all available 
records pertaining to the history of the veteran's bilateral 
knee disability.  Therefore, veteran should be provided a VA 
examination to determine the nature and etiology of any 
currently present disorders of his knees.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

Similarly, the Board notes that further medical development 
is required with regard to the issue of service connection 
for low back disability.  A report of a December 1997 total 
body bone scan indicates that SPECT images of the lumbar 
spine showed no abnormal increased photon activity.  A VA 
examiner reported in March 1998 that this finding meant that 
there was no evidence of osteomyelitis of the low back.  
However, in a treatment note dated in February 2000, H.N. 
Herkowitz, M.D., indicated that the veteran had recently 
undergone an MRI, which had been consistent with 
osteomyelitis.  The status of a disability is a medical 
determination which must be made from the records, without 
resort to independent medical judgment by the Board.  Colvin 
v. Derwinski, 1 Vet.App. 171 (1991).  Therefore, the veteran 
should be afforded a VA examination to determine the nature 
and etiology of his low back disability.  

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of service 
connection for tuberculosis, the Board also finds that 
additional development is required.  The veteran has 
repeatedly indicated that he received treatment for 
tuberculosis through the Battle Creek VA Medical Center 
(VAMC) in 1991 and 1992.  There is no evidence that the RO 
has attempted to obtain these records.  As VA treatment 
records are considered to be constructively included within 
the record, and must be acquired if material to an issue on 
appeal, it will be necessary to obtain the aforementioned 
medical records prior to a final decision in this case.  See 
Dunn v. West, 11 Vet.App. 462 (1998).  Moreover, in light of 
the VCAA, the Board believes that the RO should obtain any 
other available records pertinent to this issue.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request the veteran to submit, 
to the extent that he is able, additional medical 
evidence, such as a more probative opinion from 
Dr. Colen, of a nexus between his military service 
and current tuberculosis, low back disability and 
bilateral knee disability.  

2.  The RO should also request that the veteran 
submit the names, addresses and approximate dates 
of treatment or evaluation for all VA and non-VA 
medical care providers who might possess 
additional records pertinent to any of the issues 
on appeal, to include the aforementioned MRI 
report.  After securing any necessary releases, 
the RO should attempt to obtain a copy of all 
indicated records and permanently associate them 
with the claims file.  In any event the RO should 
make a concerted effort to obtain the veteran's 
treatment records from the Battle Creek VAMC since 
October 1991 and should document its efforts to 
obtain such records. 

3.  If the RO is unsuccessful in obtaining any 
medical records identified by the veteran, it 
should inform the veteran and his representative 
of this and request them to provide a copy of the 
outstanding medical records.

4.  Upon completion of the above development, the 
RO should schedule the veteran for a VA 
examination by a physician with appropriate 
expertise to determine the extent and etiology of 
each currently present disorder of the low back or 
either knee.  The veteran should be notified of 
the date, time, and place of the examination in 
writing.  The claims folder, to include a copy of 
this Remand and any additional evidence secured, 
must be made available to and reviewed by the 
examiner.  Any indicated studies should be 
conducted.  

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion with respect to 
each currently present disorder of the low 
back or either knee as to whether it is at 
least as likely as not that the disorder is 
etiologically related to the veteran's active 
military service, to include whether any 
currently present low back disorder is 
etiologically related to tuberculosis noted 
in service.  Further, if the February 2000 
MRI report is submitted, which shows the 
presence of osteomyelitis of the lumbar 
spine, the examiner should attempt to clarify 
any discrepancy in the diagnosis of the 
veteran's lumbar spine condition.  The 
rationale for all opinions expressed must 
also be provided.

5.  Then, the RO should review the claims folder 
and ensure that all of the foregoing development 
has been conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

6.  Then, the RO should undertake any other 
development it deems to be required to comply 
with the notice and duty to assist provisions 
of the VCAA.

7.  Finally, the RO should adjudicate the reopened 
claim for service connection for bilateral knee 
disability, readjudicate the issue of whether new 
and material evidence has been presented to reopen 
the claim for service connection for tuberculosis, 
and readjudicate the claim for service connection 
for low back disability.  If the benefits sought 
on appeal are not granted to the veteran's 
satisfaction, the RO should issue a Supplemental 
Statement of the Case and afford the veteran and 
his representative an appropriate opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 





Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 



